                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

STACEY SIMEON HALL,

      Plaintiff,                                     Case No. 18-cv-10877
                                                     Hon. Matthew F. Leitman
v.

R. PARISE, et al.,

     Defendant.
__________________________________________________________________/

 ORDER CONDITIONALLY APPOINTING COUNSEL FOR PLAINTIFF

      In this action, Plaintiff Stacey Simeon Hall alleges, among other things, that

two City of Monroe police officers – Defendants Ryan Parise and Shawn Cousino –

used excessive force when arresting him. (See Compl., ECF No. 1.) On February 6,

2020, the Court granted in part and denied in part Defendants’ motion for summary

judgment and allowed Hall’s excessive force claim against Officers Parise and

Cousino to proceed. (See Order, ECF No. 53.)             The Court noted it would

conditionally appoint counsel for Hall and, once counsel is appointed, schedule a

settlement conference. (See id. at PageID.916.)

      Accordingly, the Court hereby (1) refers this action to the Court’s Pro Bono

Committee and conditionally appoints counsel for Hall providing that the Committee

is successful in enlisting pro bono counsel on Hall’s behalf, and (2) stays this action

pending the appointment of counsel. If the Pro Bono Committee is unsuccessful in


                                          1
enlisting counsel, counsel will not be appointed and Hall will continue to proceed

pro se or retain counsel at his own expense. Upon the appointment of pro bono

counsel, the Court will schedule a telephonic status conference with all counsel to

discuss how this action should proceed.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: February 20, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 20, 2020, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                          2
